Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/487,474 filed on September 28, 2021 are presented for examination.


Claim Objections
Claim 2 is objected to because of the following informalities:  Please amend claim 2 to “The optical current sensor system of claim 1, wherein the magnetic flux core concentrator is configured to surround the current carrying cable during use.” Because there is no dependency on claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claim 10, the phrases “wherein the two or more segmented ferromagnetic cores are arranged and aligned such that the magnetic field lines from the current carrying cable describe a circumferential arc, and the magnetic flux or field lines are substantially tangential to the circumferential arc, and the circumferential are subtends a substantial portion of 2n radians or 360 degrees “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner cannot interpret how the segmented cores are tangential to the circumferential arc because there is no information in the specification or drawings where the arcs are 360 degrees based on the arrangement of the ferromagnetic cores. Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Davis et al (USPGPub 20180059144).

    PNG
    media_image1.png
    767
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    663
    501
    media_image2.png
    Greyscale

Prior Art: Davis

Regarding claim 1, Davis discloses an optical current sensor system (10) comprising: an optical sensor (40) positioned within a housing (inside of 12 as shown in fig 2); and a magnetic flux core concentrator (54) configured to be coupled to the housing (as shown in figs 1-6), wherein the magnetic flux core concentrator is configured to releasably couple the optical sensor to a current carrying cable (par 57 discloses placing the conductor in and out of contact with the optical sensor assembly. Therefore in figs 1 and 2 able to releasably couples to the optical sensor to the cable).

Regarding claim 2, Davis discloses wherein the magnetic flux core concentrator is configured to surround the current carrying cable during use (as shown in figs 1-8 where 54 surrounds conductor 12). 

Regarding claim 3, Davis discloses wherein the magnetic flux core concentrator comprises one or more segments configured to releasably couple the optical sensor to the current carrying cable. (par 89 discloses 54B and 54C as segments releasably coupled). 

Regarding claim 4, Davis discloses wherein the magnetic concentrator comprises two or more segmented ferromagnetic cores (par 89 discloses having at least 2 magnetic concentrator segments).

Regarding claim 5, Davis discloses wherein the two or more segmented ferromagnetic cores are formed from one or more of grain-oriented steel, laminated steel, pressed powder iron, or combinations thereof (par 95 discloses combination of iron steel and laminations of steel).

Regarding claim 6, Davis discloses wherein at least one of the two or more segmented ferromagnetic cores has a continuous element having an angular arc greater than or equal to 180 degrees or 7r (3.14) radians about a radius at a vertex of a cross-section of the current carrying cable (shown in fig5B of an arc at least 180 degrees of a cross section of the conductor 12 when engaging the conductor).

Regarding claim 7, Davis discloses wherein the optical sensor comprises a magneto-optical sensor (par 82 discloses different light devices including magneto-optical sensitive materials to the Faraday Effect. Therefore the sensor is also magneto-optical sensor). 

Regarding claim 8, Davis discloses wherein the magneto- optical sensor comprises a crystal (par 82 discloses having a glass or crystal material). 

Regarding claim 9, Davis discloses wherein the two or more segmented ferromagnetic cores are configured to focus a magnetic field of the current carrying cable upon the magneto-optical sensor (par 14 discloses the core creates a magnetic field representing current in the cable).

Regarding claim 10, Davis discloses (as best understood) wherein the two or more segmented ferromagnetic cores are arranged and aligned such that the magnetic field lines from the current carrying cable describe a circumferential arc, and the magnetic flux or field lines are substantially tangential to the circumferential arc, and the circumferential are subtends a substantial portion of 2n radians or 360 degrees (figs 1-6 show that the cores are aligned to have a circumferential arc as it pertains to the conductor. Therefore the magnetic field lines are tangential to the arc as the arcs subtends 360 degrees).
Regarding claim 11, Davis discloses wherein the two or more segmented ferromagnetic cores are encased within an environmentally secure housing (cores are separate housing of 30 as shown in figs 1-7A). 

Regarding claim 12, Davis discloses a clamping mechanism coupled to the housing and configured to clamp the housing to the current carrying cable (using 60 with 36 to hinge and clamp around the cable).

Regarding claim 13, Davis discloses a light source (48) configured to provide an input beam to the optical sensor (40) ; a light detector (50 including 50 e)configure to receive and output beam from the optical sensor; and #119354236 vi- 16 - a sensor computing device (using 50) coupled to the light detector to receive one or more items of data from the light detector based on the output beam, the sensor computing configured to measure a current of the current carrying cable based on the one or more items of data from the light detector (par 70 discloses using 50 to use light which represents current level in the conductor).

Regarding claim 14, Davis discloses wherein the one or more items of data are based on rotation information of the output beam (par 70 discloses using rotation data which represents current level in the conductor).

Regarding claim 15, Davis discloses wherein a method of measuring current in a current carrying cable (12), the method comprising: installing the optical current sensor (40) system on the current carrying cable (which is inside of the housing); and measuring current in the current carrying cable using the optical current sensor system (par 70 discloses using optical sensor to measure the current in the conductor).

Regarding claim 16, Davis discloses wherein the current carrying cable is a transmission line (see figs 1-3 where the conductor of 12 is a transmission line).

Regarding claim 17, Davis discloses wherein the transmission line is located in a smart grid (par 111 discloses being a smart grid line). 

Regarding claim 18, Davis discloses wherein the optical current sensor system is installed without altering the current carrying cable (see figs 1-5 where the clamping function helps install without altering the conductor). 

Regarding claim 19, Davis discloses wherein measuring current in the current carrying cable comprises: receiving, by the sensor computing device, one or more items of data from the light detector based on the output beam; and #119354236 v1- 17- measuring, by the sensor computing device, the current in the current carrying cable based on the received one or more items of data (par 70 discloses using 50 to use light which represents current level in the conductor).

Regarding claim 20, Davis discloses wherein the one or more items of data are based on rotation information of the output beam (par 70 discloses rotation information of the beam). 

Allowable Subject Matter

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest an optical current sensor system comprising: wherein the two or more segmented ferromagnetic cores are arranged and aligned such that the magnetic field lines from the current carrying cable describe a circumferential arc, and the magnetic flux or field lines are substantially tangential to the circumferential arc, and the circumferential are subtends a substantial portion of 2n radians or 360 degrees in combination with the other limitations of the claim. 

	Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoppe et al (US Pat No. 11391761): discloses: current converter with a primary conductor.
Sorensen et al (US Pat No. 8525512): discloses faraday optical current senor for a conductor. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868